DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/29/2022.
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the grounds that the nonelected inventions depend from all the limitations of the elected invention I.  This is not found persuasive because there are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and  (B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02). See MPEP 803(I). The Restriction Requirement mailed 03/07/2022, sets forth reasons why inventions I to III are independent or distinct and shows there would be a serious search and/or examination burden if restriction were not required at paragraphs 3 to 4.
The requirement is still deemed proper and is therefore made FINAL.



Claim Objections
Claims 1-4 and 6 are objected to because of the following informalities:  
In reference to claim 1, in line 6, after “the” and before “first”, insert “at least one” and in line 7, after “the” and before “second”, insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 2, in line 2, amend “in the first” to “in each of the at least one first” and in line 3 amend “in the second” to “in each of the at least one second”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 3, in line 2, after “the” and before “first”, insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 4, in line 2, after “the” and before “second”, insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 6, in line 2, after “the” and before “first”, insert “at least one” and in line 2, after “the” and before “second”, insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takewaki et al. (US 2006/0027931) (Takewaki) taken in view of evidence by Cambridge English Dictionary.
The examiner has provided the non-patent literature document, Cambridge English Dictionary. The citation of prior art in the rejection refers to the provided document.  
In reference to claims 1 and 7, Takewaki teaches a semiconductor device applied with copper interconnections ([0003]). The semiconductor device comprising a semiconductor substrate; an insulating film provided on the semiconductor substrate; and a plurality of copper interconnections provided on the same level in the insulating film ([0016]); the interconnections formed by a plating step ([0021]) (corresponding to a copper plating structure). The copper interconnection comprises a first copper interconnection and a second copper interconnection ([0016]) (corresponding to at least one first copper layer; and at least one second copper layer).
	Takewaki further teaches the first copper interconnection has a top surface principally composed of (111) surface of copper and the second copper interconnection has a top surface principally composed of (200) surface copper ([0016]) (corresponding to at least one first copper layer comprising a (111) crystal plate; and at least one second copper layer comprising a non-(111) crystal plane; the non-(111) crystal plane comprises a (200) crystal plane).
	Given that Takewaki teaches the first copper interconnection has the top surface principally composed of (111) surface of copper, and principally is defined as more than anything else or mainly as evidence by Cambridge Dictionary, it is clear that a proportion of the (111) in the first copper interconnection is 50% or greater (i.e., mainly (111)) (corresponding to a proportion of the (111) crystal plane in each of the first copper layers is 36% to 100%).  Similarly, Takewaki teaches the second copper interconnection has the top surface principally composed of (200) surface, therefore it is clear that a proportion of the top surface of second copper interconnection can include 50% or less of a surface orientation other than (200) (corresponding to a proportion of the (111) crystal plane in each of the second copper layers is 0% to 57%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Alternatively, Takewaki teaches in Example 1 the second copper interconnections were found to have (200)-surface orientations (i.e., a proportion of (111) surface orientation is 0%) and the first copper interconnections were found to have (111)-surface orientations and (511)-surface orientations ([0089]).
	While Takewaki does not explicitly teach a proportion of the (111)-surface orientation, however, when faced with a mixture (i.e., (111) and (511)), one of ordinary skill in the art before the effective filing date of the presently claimed invention would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the proportion of the (111)-surface orientation in the first copper interconnections is 50%.
In reference to claim 2, Takewaki teaches the limitations of claim 1, as discussed above. Takewaki teaches the top surface of the first copper interconnection is principally composed of (111) surface of copper (i.e., a proportion of the (111)-surface orientation is 50% or more) and the top surface of the second copper interconnection is principally composed of (200) surface (i.e., a proportion of the (111)-surface orientation is 0% to 50%) ([0016]). Therefore, it is clear that a difference between the proportion of the (111)-surface orientation in the first copper interconnection and the proportion of the (111)-surface orientation in the second copper interconnection is 0% or more (i.e., 50%-50% = 0%; 50%-0% = 50%) (corresponding to a difference between the proportion of the (111) crystal plane in the first copper layer and the proportion of the (111) crystal plane in the second copper layer is 5% or more).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Alternatively, Takewaki teaches in Example 1 the second copper interconnections were found to have (200)-surface orientations (i.e., a proportion of (111) surface orientation is 0%) and the first copper interconnections were found to have (111)-surface orientations and (511)-surface orientations ([0089]), when faced with a mixture, one of ordinary skill in the art before the effective filing date of the presently claimed invention would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, it is clear that a difference between the proportion of the (111)-surface orientation in the first copper interconnection and the proportion of the (111)-surface orientation in the second copper interconnection is 50% (i.e., 50%-0% = 50%).
In reference to claims 3-5, Takewaki teaches the limitations of claim 1, as discussed above. 
Takewaki discloses the claimed invention except for the thickness of the first copper interconnection, second copper interconnection and total thickness of the first and second copper interconnections. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thickness of the first and second interconnections and total thickness, including over the presently claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the presently claimed invention to adjust the thickness of each of the copper interconnections and overall thickness, including over the presently claimed, for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
In reference to claim 6, Takewaki teaches the limitations of claim 5, as discussed above.
Takewaki further teaches a plurality of first copper interconnections and second copper interconnections ([0050]; FIG. 1A) (corresponding to a number of the first copper layer is a plurality, a number of the second copper layer is a plurality).
Takewaki discloses the claimed invention except for the plurality of first interconnections and second interconnections are alternately stacked. However, Takewaki teaches a large number of copper interconnections are provided ([0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to include the first copper interconnections and second copper interconnections to be alternatively stacked, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B.).




Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0083539) (Chen).
In reference to claims 1 and 7, Chen teaches an electrolyzed copper foil ([0002]) (corresponding to a copper plating structure). The electrolyzed copper foil includes a transition layer and a non-twin copper layer formed on the transition layer ([0006]). The nano-twin copper layer has a columnar grain of the (111) plane having a volume ratio of more than 85% ([0017]) (corresponding to at least one first copper layer comprising a (111) crystal plane; a proportion of the (111) crystal plane in each of the first copper layer is 36% to 100%). The transition layer has an equiaxial grain of a (111) plane having a volume ratio of 20-40%, a (200) plane having a volume ratio of 20-40%, and a (220) plane having a volume ratio of 20-40% (corresponding to at least one second copper layer comprising a (111) crystal plane and a non-(111) crystal plane; a proportion of the (111) crystal plane in each of the second copper layers is 0% to 57%; the non-(111) crystal plane comprises a (200) crystal plane, a (220) crystal plane). Chen further teaches the nano-twin copper layer is formed on the transition layer ([0020]) (corresponding to the at least one second copper layer is located on the first copper layer).
Chen teaches ranges which overlaps the presently claimed ranges.
Chen differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Chen, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
In reference to claim 2, Chen teaches the limitations of claim 1, as discussed above. Chen teaches the nano-twin copper layer has the columnar grain of the (111) plane having the volume ratio of more than 85% and the transition layer has the equiaxial grain of the (111) plane having the volume ratio of 20-40% ([0017]), therefore, a difference between a proportion of the (111) plane in the nano-twin copper layer and a proportion of the (111) plane in the transition layer is at least 45% (i.e., 85% - 40% = 45%) (corresponding to a difference between the proportion of the (111) crystal plane in the first copper layer and the proportion of the (111) crystal plane in the second copper layer is 5% or more).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 3-5, Chen teaches the limitations of claim 1, as discussed above. Chen further teaches the thickness of the nano-twin copper layer is 3 µm to 30 µm ([0025]) (corresponding to a thickness of each of the first copper layers is 1 µm to 276 µm). The thickness of the transition layer is from 0.2 µm to 1.5 µm ([0025]) (corresponding to a thickness of each of the second copper layers is 1 µm to 276 µm).
	Chen further teaches a thickness of electrolyzed copper foil is less than 31.5 µm ([0025]) (corresponding to a total thickness of the copper plating structure is 2 µm to 1 mm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 6, Chen teaches the limitations of claim 5, as discussed above.
Chen discloses the claimed invention except for a plurality of the nano-twin copper layer and transition layer alternatively stacked. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to alternatively stack the nano-twin copper layer and transition layer, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784